Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
	3. Group I. Claims 1-13 and 34-44, drawn to a system/apparatus, classified in A61B90/30.
	4. Group II. Claims 14-27, drawn to a method, classified in A61B2018/2065.
	5. Group III. Claims 28-33, drawn to a system, classified in A61B2018/0091.
	6. Group IV. Claims 45-50 and 51-56, drawn to systems, classified in A61F9/00823.
	7. Group V. Claims 57 and 58-59, drawn to a method, classified in A61B2018/2244.
	8. Group VI. Claims 60-66, drawn to a system, classified in A61B2018/2244.
	9. Group VII. Claims 67-73, drawn to a system, classified in A61B2018/2261.
10. The inventions are independent or distinct, each from the other because:
11. Groups 1 and 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a hand piece to deliver the laser light.  The subcombination has separate utility such as usage as a handheld laser delivery system.
12. Groups 4 and 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has 
13. Groups 1 and 6 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a hand piece to deliver the laser light.  The subcombination has separate utility such as usage as a handheld laser delivery system.
14. Groups 7 and 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the specific port structure of the subcombination.  The subcombination has separate utility such as usage as a probe attachable to a variety of different laser devices.
15. Groups 4 and 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination 
16. Groups 6 and 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the ferrule for coupling the system with a multiplexer.  The subcombination has separate utility such as a laser system capable of receiving multiple energy sources.
17. Groups 7 and 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a hand piece to deliver the laser light.  The subcombination has separate utility such as multiplex laser system.
18. Groups 4 and 6 and Groups 4 and 7 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combinations as claimed do not require the particulars of the subcombinations as claimed for patentability, and (2) that the subcombinations have utility by themselves or in other combinations (MPEP § 806.05(c)).  In the instant case, the combinations as claimed do not require the particulars of the subcombinations as claimed because the combinations do not require the particular structures of the subcombinations’ optical fiber, and also does not require the probe/handpiece addition of the subcombinations.  The subcombinations have separate utility such as handheld laser delivery systems.
7 and 6 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the handpiece as required in the subcombination.  The subcombination has separate utility such as an implantable probe instead of a probe contained in a handpiece.
20. The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

21. Groups 2 and 5 are directed to related multiplexed beam delivery systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ through the usage of both a specific multi-core optical fiber and the usage of a handpiece.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

23. Groups 2 and 3 and Groups 2 and 6 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatuses as claimed can practice other materially different processes using their handpieces.
24. Groups 5 and 4 and Groups 5 and 7 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed must be practiced by other materially different apparatuses, as the apparatuses do not include the handpiece necessary to complete the method.
25. Groups 5 and 3 and Groups 5 and 6 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method can be practiced by any handpiece, and does not require the specifics of Group 6’s handpiece.
26. Groups 4 and 2 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice 
27. Groups 7 and 2 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can use its probe to practice another and materially different process.
28. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	i. Groups 3, 5, and 6 require handpieces not included in the other groups which broaden the search field.
	ii. Groups 1, 2, and 5-7 require a specific optical element structure not included in the other groups.
	iii. Groups 1 and 4 requires a specific fastening structure not included in the other groups. 
	iv. Group 1 requires a specific multiport function not included in the other groups.  

29. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
30. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
31. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
32. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
33. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
34. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	35. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	36. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	37. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	38. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 

/Jessica L Mullins/
Examiner, Art Unit 3792

/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792